Citation Nr: 0930377	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  04-25 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a left hip 
disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. Hachey, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to February 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Albuquerque, New Mexico (the RO).

The veteran presented testimony before the undersigned 
Veterans Law Judge at the RO in April 2005.  A transcript of 
this hearing has been associated with the veteran's VA claims 
folder.  Following the hearing, the Board remanded the case 
for additional development in January 2006.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The Board's January 2006 remand directed that various 
development action be undertaken and that, after such was 
completed, the issues on appeal be readjudicated.  Although 
the AMC did undertake additional development action following 
remand, the case was returned to the Board without the issues 
on appeal being readjudicated pursuant to the remand 
instructions.  The veteran's representative has noted this 
deficiency in recent correspondence and has requested that 
the Board remand the case for readjudication by the AMC.  See 
Post-Remand Brief, at 2.  The Board agrees.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims held that 
compliance with remand instructions is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Because the AMC failed to 
readjudicate the issues on appeal as directed in the Board's 
remand, the case must again be remanded so that such action 
can be completed.

Before the case is readjudicated, the Board also believes 
that clarification is needed with respect to the development 
action undertaken by the AMC pursuant to the Board's prior 
remand.  The Board's January 2006 remand requested that VA 
treatment records be obtained from a variety of VA health 
care facilities, including VA Medical Centers (VAMCs) located 
in Albany, New York; Little Rock, Arkansas; and Northampton, 
Massachusetts.  While it appears that some attempt was made 
to retrieve these records, none were obtained.  The only 
notation in the claims file as to the action undertaken by 
the AMC to obtain these records is a computer-generated 
report which indicates that the veteran had no "inpatient of 
lodger activity" at any of these facilities.  While this 
notation provides some indication that the veteran did not 
receive any inpatient treatment at these facilities, it does 
not address the question of whether outpatient treatment 
records exist.  

The Board specifically notes that the claims file includes a 
single September 1983 treatment note from the Albany VAMC 
indicating that the veteran received treatment for his left 
knee at that facility.  Given this record, it appears that 
some question remains as to the existence of treatment 
records for the veteran at the Albany, Little Rock, and 
Northampton VAMCs.  As such, an additional attempt to obtain 
both inpatient and outpatient treatment records from these 
facilities should be undertaken on remand.  If such records 
do not exist, the same should be clearly annotated in the 
claims file.

The Board also believes that additional records should be 
requested from the Social Security Administration (SSA).  At 
his April 2005 hearing, the veteran indicated that he had 
applied for disability benefits from SSA in 1989 or 1990, but 
that his claim was denied.  See Board Hearing Tr. at 29-30.  
Although SSA records were previously requested by VA in 
November 2002, that request was limited to information 
regarding the veteran's employment history.  It does not 
appear that records relating to his prior claim for 
disability benefits with SSA were requested.  Although the 
veteran maintains that his SSA claim was ultimately denied, 
any records associated with that claim, particularly medical 
records, could shed additional light on the claims currently 
before the Board.  As such, these records should be obtained 
for consideration in connection with the instant appeal.  
See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (noting that VA 
is required to obtain evidence from the SSA, including 
decisions by the administrative law judge, and give the 
evidence appropriate consideration and weight); see also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (holding that 
VA's duty to assist includes obtaining records from SSA and 
giving them appropriate consideration and weight in 
determining whether to award or deny VA disability 
compensation benefits).

Accordingly, the case is REMANDED for the following action:

1.  Request all available medical records 
pertaining to the veteran from the VAMCs 
in Albany, New York; Little Rock, 
Arkansas; and Northampton, Massachusetts.  
If any requested records are not 
available, or if the search for such 
records yields negative results, that 
fact should be clearly documented in the 
claims file.

2.  With any needed assistance from the 
veteran, obtain from the SSA records 
pertinent to any claim made by the 
veteran for disability benefits as well 
as the medical records relied upon 
concerning that claim.

3.  Thereafter, and after completing any 
additional development deemed necessary, 
readjudicate the issues on appeal.  If 
the benefits sought on appeal remain 
denied, in whole or in part, the veteran 
and his representative should be provided 
with a Supplemental Statement of the Case 
and be afforded a reasonable opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




